Case 1l-lo-40/¢i-nnl Docs Filed ti/20/lo Entered Llizo/lo 127190740

LESTER & ASSOCIATES, P.C.

Attorneys at Law
600 Old Country Road, Suite 229
Garden City, New York 11530
Telephone (516) 357-9191
Facsimile (516) 357-9281
tlester@rlesterlaw.com

Roy J. LESTER’ "ALSO ADMITTED IN CA

GABRIEL R. KORINMAN
JOHN SCHERER
SEUNG WOO LEE

PETER K. KAMRAN, OF COUNSEL
MARK I, MASINI, OF COUNSEL

November 21, 2018
Yan Kravchenko
2020 Avenue V, 3F
Brooklyn, NY 11229
Dear Yan Kravchenko:

Please review and sign the below Retainer Agreement.

I have retained the law firm of LESTER & ASSOCIATES, P.C., 600 Old Country Road,
Suite 229, Garden City, New York, to represent me in a Chapter 13 Bankruptcy Proceeding.

The office of LESTER & ASSOCIATES has explained to me that for $3,000.00, plus
$1,500.00 administrative fee, plus the $310.00 chapter 13 filing fee they will perform the

services listed below.

1, Preparation and filing of a Chapter 13 petition, related required filings, and plan of
reorganization for me.

2. Stop garnishment of my wages, if necessary.

3. Provide Representation for me at the Section 341 Hearing (first court hearing) and at
an adjournment except those caused by my failure to come to Court or provide
documentation for my case.

4. Preparation and filing of amended plans, if necessary.

5. Represent me at the Confirmation Hearing (second court hearing if necessary) and
appear at an adjournment except those caused by:

a. my failure to appear for the scheduled hearing; or
Case 1l-lo-40/¢i-nnl Docs Filed ti/20/lo Entered Llizo/lo 127190740

b. my failure to provide documentation previously requested which is necessary
for my confirmation; or

c. my failure to be current with payments to the trustee or any creditor.

LESTER & ASSOCIATES has also explained to me that there will be an additional
charge for the following services:

1.

Attend an adjourned Section 341 or Confirmation hearing caused by my failure to
come to Court or any of the reasons listed in paragraph number 5 above - $275.00 or
higher. (depending upon time spent)

Defense of a motion to dismiss my case or lift the automatic stay due to, among other
things, my failure to pay mortgage payments - $1,000.00 or higher (depending upon
location of Court and complexity of case).

. Defense of a motion to dismiss my case due to my failure to make plan payments to

the Trustee or othterwise - $350.00 - $650.00 or higher (depending upon location of
Court and complexity of case).

. Amending schedules to include an asset or debt or creditor I failed to tell LESTER &

ASSOCIATES about or failed to accurately disclose prior to the preparation of my
petition - $200.00 plus any court filing fee.

Preparation of motions and affidavits in support of the plan, including but not limited
to, affidavits of support or explanation, objections to claims, motions to expunge a
claim, motions to void judicial or statutory liens, motions to “cram-down” a
mortgage, motions to cite for contempt, and motions to recover an asset and similar
affirmative relief, [at an hourly rate of $375.00 for partners of the firm and $275.00-
$300 for associates of the firm, and $90.00 for paralegals with a minimum retainer
according to the circumstances].

Participation in the Court’s Loss Mitigation Program [at an hourly rate of $375.00 for
partners of the firm and $275.00-$300 for associates of the firm, and $90.00 for
paralegals with a minimum retainer according to the circumstances].

Conversion to Chapter 7 proceeding including preparation of schedules and
attendance at Chapter 7 Section 341 Hearing - $350.00 (If filed under Chapter 13)
plus $25.00 filing fee.

LESTER & ASSOCIATES has also explained to me thai they are not retained for any
adversary proceeding or contested matter and in the event one is brought, LESTER &
ASSOCIATES will only represent me upon the signing and agreement of a separate retainer.

I understand that LESTER & ASSOCIATES represents me THROUGH DISMISSAL,
CONVERSION OR DISCHARGE OF MY CHAPTER 13 CASE ONLY. My representation by
Case 1l-lo-40/¢i-nnl Docs Filed ti/20/lo Entered Llizo/lo 127190740

this firm after dismissal, conversion or discharge is subject to an additional agreement with this
firm and will be at the hourly rate of $375.00 for partners of the firm, and $300.00 for associates
of the firm. Appeals are outside the scope of this retainer as well. If I accept the services of
LESTER & ASSOCIATES after dismissal, conversion or discharge, I will be responsible for all
fees and costs incurred by LESTER & ASSOCIATES in connection therewith. I understand that
the firm’s fees are reviewed annually and that this may result in a fee rate increase, and that the
firm will notify me in writing in advance of any fee rate increase.

I understand that if 1 do not pay the additional fees to LESTER & ASSOCIATES before
the case is confirmed that LESTER & ASSOCIATES will file an amended proof of claim and/or
fee application for the additional fees due them and that we will receive a copy of this amended
proof of claim and/or fee application in the mail.

I understand that if I fail to pay the fee agreed upon in this retainer when it becomes due,
LESTER & ASSOCIATES may ask the Court to be relieved as my attorney.

l agree to inform you of any change in address and agree the above address can be used
until otherwise notified.

I have received a copy of this Retainer today. I have read it, understand it and agree to it.

I understand that the fees quoted above are estimate based on a matter of average
complexity at an hourly rate of $275.00-$375.00 per hour for attorneys and $90.00 per hour for
paralegals and/or support staff.

Should I decide to discontinue this matter at any time, I agree to sign a written statement
to that effect and will be charged for all services performed up until such a statement is received
by the firm. I agree to pay promptly any bill rendered for such services. I further agree that in
the event the above fees and costs are unpaid and collection efforts are necessary, I will be liable
for reasonable attorney fees and costs.

SPECIAL NOTE: I understand there is no protection against
foreclosure/eviction/garnishment until the petition is filed in Court. I understand my petition will
not be filed until I have paid LESTER & ASSOCIATES $3,000.00, plus the $310.00 chapter 13
filing fee with the balance to be paid under the plan of reorganization. Further, I understand that
this petition was prepared from information provided to LESTER & ASSOCIATES by me and
that I am responsible to make sure ALL MY CREDITORS are listed on my petition and that I
AM RESPONSIBLE TO REVIEW THE SCHEDULES FOR THEIR ACCURACY! I
understand Lester & Associates are relying on my representations as to their accuracy and
understand there will be additional charges for any corrections.

be banaiilee AL? °

Yan Kravchenko

Dated: November 21, 2018

 
Case 1l-lo-40/¢i-nnl Docs Filled ti/20/lo Entered Llizo/lo 127190740

A NO NONSENSE STATEMENT OF THE FACTS OF YOUR CHP. 13 OBLIGATIONS

We/l the undersigned have been informed of the following facts and by initialing to the side of
each of these statements hereby acknowledges that we have read and understood same:

le We/I understand that regular monthly payments must be made to the secured
creditors IN ADDITION TO the plan payments to the trustee by the date due.

2
Initials

ze. That the payments to the secured creditors are due on the next regular due date after
the date of filing, (That is, if I file on the 30th of the month and my payments are due on the Ist of
the month, my first payment is due a day or two after I file. If I file on the 2nd day of the month
and my first payment is due on the Ist of the month, my payments are due one month after I file.)
LIC

Initials

3. That the payments to the trustee are due 30 days after the date that I file my petition.
(That is, if I file my petition on the 15th, trustee payments are due on the 15th of the next month.)

Ye

Initials

4, That if I do not make payments to the trustee, by the dates due, MY PETITION
WILL BE DISMISSED upon motion of the trustee.

SIC

Initials

5. That I must keep copies of the payments to the trustee, and send copies to LESTER
& ASSOCIATES when payments are made.

Ye

Initials

6. That if I do not make payments to the Secured Creditors, by the dates due, and keep
copies of those payments, THE STAY WILL BE LIFTED AND MY HOUSE WILL BE
FORECLOSED ON!

Y

Initials
Case 1l-lo-40/¢i-nnl Docs Filed ti/20/lo Entered Llizo/lo 127190740

de That if I do not file a plan within 15 days of the initial filing, MY PETITION MAY
BE DISMISSED 15 days after filing.

NC

Initials

8. That if an appraisal or tax returns are required by the trustee and I do not supply
them prior to my confirmation hearing MY PETITION WILL BE DISMISSED AND MY HOUSE
WILL BE FORECLOSED ON!

(a
Initials

9. That if I do not attend the meeting of Creditors MY PETITION WILL BE
DISMISSED AND MY HOUSE WILL BE FORECLOSED ON!

YIC
Initials

10. That I am responsible to make sure ALL MY CREDITORS are listed on my petition
and that 1AM RESPONSIBLE TO REVIEW THE SCHEDULES FOR THIS ACCURACY!

dC

Initials

LL That I am responsible to review all of the quarterly trustee reports, which disclose
my payment history, all of the filed claims of my creditors and the disbursement breakdown of my
payments. JAM RESPONSIBLE TO REVIEW THESE REPORTS AND NOTIFY LESTER &
ASSOCIATES OF ANY ERRORS IMMEDIATELY!

Initials

YAN KRAVCHENKO being sworn, say: that I/We am/are the petitioner(s) in this attached
case; and deponent has read the foregoing

NO NONSENSE EXPLANATION OF CHAPTER 13 OBLIGATIONS

and know and understand the contents thereof; and that I will comply with each and every
obligation in order to successfully complete my Chapter —_ tey.

Pag ft AA (C. oD
Date: November 21, 2018 Kany (CH ll me
YAN KRAVCHENKO

 
Case 1l-lo-40/¢i-nnl Docs Filed ti/20/lo Entered Llizo/lo 127190740

STATEMENT OF INFORMATION REQUIRED BY 11 U.S.C 341
INTRODUCTION TO YAN KRAVCHENKO:

Pursuant to the Bankruptcy Reform Act of 1994, the office of the United States Trustee, United
States Department of Justice, has prepared this information sheet to help you understand some of
the possible consequences of filing a bankruptcy petition under chapter 7 of the Bankruptcy Code.
This information is intended to make you aware of--

(1) the potential consequences of seeking a discharge in bankruptcy, including the effects on
credit history;

(2) the effect of receiving a discharge of debts;
(3) the effect of reaffirming a debt; and
(4) your ability to file a petition under a different chapter of the Bankruptcy Code.

There are many other provisions of the Bankruptcy Code that may affect your situation. This
information sheet contains only general principles of law and is not a substitute for legal advice. if
you have questions or need further information as to how the bankruptcy laws apply to your
specific case, you should consult with your lawyer.

INITIALS

WHAT IS A DISCHARGE?

The filing of a chapter 7 petition is designed to result in a discharge of most of the debts you listed
on your bankruptcy schedules. A discharge is a court order that says you do not have to repay your
debts, but there are a number of exceptions. Debts which may not be discharged in your chapter 7
case include, for example, most taxes, child support, alimony, and student loans; court-ordered
fines and restitution; debts obtained through fraud or deception; personal injury debts caused by
driving while intoxicated or taking drugs. Your discharge may be denied entirely if you, for
example destroy or conceal property; destroy, conceal or falsify records; or make a false oath.
Creditors cannot ask you to pay any debts which have been discharged. You can only receive a

chapter 7 discharge once every eight (8) years.
Yo

INITIALS

WHAT ARE THE POTENTIAL EFFECTS OF A DISCHARGE?
Case 1l-lo-40/¢i-nnl Docs Filed ti/20/lo Entered Llizo/lo 127190740

The fact that you filed bankruptcy can appear on your credit report for as long as 10 years. Thus,
filing a bankruptcy petition may affect your ability to obtain credit in the future. Also, you may not
be excused from repaying any debts that were not listed on your bankruptcy schedules or that you
incurred after you filed bankruptcy.

Zo

Me

INITIALS

WHAT ARE THE EFFECTS OF REAFFIRMING A DEBT?

After you file your petition, a creditor may ask you to reaffirm a certain debt or you may seek to do
so on your own. Reaffirming a debt means that you sign and file with the court a legally
enforceable document, which states that you promise to repay all or a portion of the debt that may
otherwise have been discharged in your bankruptcy case. Reaffirmation agreements must generally
be filed with the court within 60 days after the first meeting of creditors.

Reaffirmation agreements are strictly voluntary-- they are not required by the Bankruptcy Code or
other state or federal law. You can voluntarily repay any debt instead of signing a reaffirmation
agreement, but there may be valid reasons for wanting to reaffirm a particular debt.

INITIALS

OTHER BANKRUPTCY OPTIONS

You have a choice in deciding what chapter of the Bankruptcy code will best suit your needs. Even
if you have already filed for relief under chapter 7, you may be eligible to convert your case to a
different chapter.

Chapter 7 is the liquidation chapter of the Bankruptcy Code. Under chapter 7. a trustee is appointed
to collect and sell, if economically feasible, all property you own that is not exempt from these
actions.

Chapter 11 is the reorganization chapter most commonly used by businesses but it is also available
to individuals. Creditors vote on whether to accept or reject a plan, which also must be approved
by the court. While the debtor normally remains in control of the assets, the court can order the
appointment of a trustee to take possession and control of the business.

Chapter 12 offers bankruptcy relief to those who qualify as family farmers. F amily Farmers must
propose a plan to repay their creditors over a three-to five year period and it must be approved by
the court. Plan payments are made through a chapter 12 trustee, who also monitors the debtors’
farming operations during the pendency of the plan.

Finally, chapter 13 generally permits individuals to keep their future income. Each chapter 13
debtor writes a plan which must be approved by the bankruptcy court. The debtor must pay the
Case 1l-lo-40/¢i-nnl Docs Filed ti/20/lo Entered Llizo/lo 127190740

chapter 13 trustee the amounts set fourth in their plan. Debtors receive a discharge after they
complete their chapter 13 repayment plan.

Chapter 13 is only available to individuals with regular income whose debts do not exceed
$1,383,175 ($336,900 in unsecured debts and $1,149,525 in secured debts).

2

iC
INITIALS

AGAIN PLEASE SPEAK TO YOUR LAWYER IF YOU NEED FURTHER INFORMATION OR

EXPLANATION, INCLUDING HOW THE BANKRUPTCY LAWS RELATE TO YOUR
SPECIFIC CASE.

We/I the undersigned have been informed of the following facts and by initialing to the side of each

of these statements and hereby signing underneath acknowledges that we have read and understood
same:

YAN KRAVCHENKO

 
